UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6120



DENNIS M. WILLIAMS,

                                             Petitioner - Appellant,

          versus


WARDEN, Lunenburg Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1251-AM)


Submitted:   March 26, 2003                 Decided:   April 18, 2003


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis M. Williams, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis M. Williams, a Virginia prisoner, seeks to appeal the

district court’s orders denying relief on his petition filed under

28 U.S.C. § 2254 (2000) and denying his Fed. R. Civ. P. 59(e)

motion. An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).

     We   have    independently       reviewed   the   record   and   conclude

Williams has not made the requisite showing.               See Miller-El v.

Cockrell,        U.S.     , 123 S. Ct. 1029, 1039 (2003).       Moreover, we

conclude the district court properly denied Williams’ Rule 59(e)

motion.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the




                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3